

115 HR 734 IH: To amend the Internal Revenue Code of 1986 to provide a refundable credit against tax for landlords of veterans receiving rental assistance under the Veterans Affairs Supported Housing program.
U.S. House of Representatives
2017-01-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 734IN THE HOUSE OF REPRESENTATIVESJanuary 30, 2017Ms. Brownley of California introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to provide a refundable credit against tax for landlords
			 of veterans receiving rental assistance under the Veterans Affairs
			 Supported Housing program.
	
		1.Refundable credit for landlords of veterans receiving rental assistance under the Veterans Affairs
			 Supported Housing program
 (a)In generalSubpart C of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after section 36B the following new section:
				
					36C.Landlords of veterans receiving rental assistance under the Veterans Affairs Supported Housing
			 program
 In the case of a person who is an owner of a dwelling unit that is occupied by a veteran on whose behalf rental assistance is provided under section 8(o)(19) of the United States Housing Act of 1937, there shall be allowed as a credit against the tax imposed by this subtitle for the taxable year an amount equal to 10 percent of the amount of such rental assistance received by such person for such taxable year..
			(b)Conforming amendments
 (1)Section 6211(b)(4)(A) of such Code is amended by inserting 36C, after 36B,. (2)Section 1324(b)(2) of title 31, United States Code, is amended by inserting 36C, after 36B,.
 (3)The table of sections for subpart C of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after the item relating to section 36B the following new item:
					
						
							Sec. 36C. Landlords accepting rental assistance under the Veterans Affairs Supported Housing
			 program.
						.
 (c)Effective dateThe amendments made by this section shall apply to taxable years ending after the date of the enactment of this Act.
			